DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbers of Claims
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for manufacturing a radar assembly,” “means for forming a printed circuit board,” “means for photo-etching the PCB to create the SIW,” “means for orienting the plurality of conductor layers into a plurality of apertures,” and, the “means for orienting at least three of the plurality of conductor layers into the plurality of apertures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In independent claim 16, “means for manufacturing a radar assembly,” “means for manufacturing,” and, “means for forming a printed circuit board” are interpreted under 35 USC 112(b).
In dependent claim 17, “means for photo-etching the PCB to create the SIW” is interpreted under 35 USC 112(b).
In dependent claim 18, “means for forming the PCB” and “means for orienting the plurality of conductor layers into a plurality of apertures” are interpreted under 35 USC 112(b).
In dependent claim 19, “means for forming the PCB” and “means for orienting at least three on the plurality of conductor layers into the plurality of apertures” are interpreted under 35 USC 112(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-20, each claim limitation “means for manufacturing a radar assembly,” “means for forming a printed circuit board,” “means for photo-etching the PCB to create the SIW,” “means for orienting the plurality of conductor layers into a plurality of apertures,” and, “means for orienting at least three of the plurality of conductor layers into the plurality of apertures” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. None of the listed means-plus-function claim limitations are mentioned in the specification, or illustrated in the drawings, so, one of ordinary skill-in-the-art would not be informed as to what each of these listed claim limitations mean. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
B.	On lines 2-3 of independent claim 1, the method step, “forming a printed circuit board (PCB) by orienting a plurality of conductor layers parallel to each other” is vague, indefinite, and unclear in context as to what action is being recited to form a “printed circuit board” or to “create” the “rectangular integrated waveguide …,” “second integrated waveguide …,” and, the “transition …” in the remainder of the claim.
C.	On line 6 of independent claim 1 and on line 7 of independent claim 16, it is unclear and indefinite in context what is meant by, “second integrated waveguide (SIW)” in that the acronym “SIW” is used in the specification to refer to “substrate integrated waveguide.”  As a result of this lack of clarity in claims 1 and 16, the uses of “the SIW” in independent claims 1 and 16, as well as, in dependent claims 2, 6, 7, and 17 are indefinite and unclear in context.
D.	In independent claim 10, it is unclear in context what is meant by “configuring a printed circuit board …,” “configuring the PCB to further propagate … through a transition of the PCB,” and, “configuring the PCB to further propagate … in a second direction perpendicular to the first direction” in that the claim fails to state clearly and definitely what the “configuring” is (i.e., what action is meant), and, in that the specification fails to mention “configuring” a “printed circuit board” or a “PCB.”  The specification only refers to configuring of “conductor layers” (Specification: page 3, lines 4-5), not of a “printed circuit board” or a “PCB.”
E.	On line 3 of dependent claim 19, it is unclear what is meant by the word, “from” in context in that the word makes neither grammatical nor logical  sense in context.
Each of dependent claims 2-9 is unclear, at least, in that it depends ultimately from unclear independent claim 1.
Each of dependent claims 11-15 is unclear, at least, in that it depends ultimately from unclear independent claim 10.
Each of dependent claims 17-20 is indefinite and unclear, at least, in that it depends ultimately from indefinite and unclear independent claim 16.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. None of the claim limitations “means for manufacturing a radar assembly,” “means for forming a printed circuit board,” “means for photo-etching the PCB to create the SIW,” “means for orienting the plurality of conductor layers into a plurality of apertures,” and, “means for orienting at least three of the plurality of conductor layers into the plurality of apertures,” each of which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, has any description in either the specification or in the drawings, so that one of ordinary skill-in-the-art could not reasonably conclude that the inventor was in possession of the invention at the time of filing.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan et al (US 2011/0140979 A1), hereinafter Dayan et al (‘979).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar assemblies.
The text of independent claim 1 is as follows:
“1. A method of manufacturing a radar assembly, the method comprising: forming a printed circuit board (PCB) by orienting a plurality of conductor layers parallel to each other to create: a rectangular integrated waveguide (RIW) configured to propagate electromagnetic energy in a first direction through the plurality of conductor layers; a second integrated waveguide (SIW) configured to propagates the electromagnetic energy in a second direction perpendicular to the first direction; and a transition configured to propagate the electromagnetic energy between the RIW and the SIW.”
Looking, first, to independent claim 1, the claim overall is taken by its form as being directed to a product-by-process claim.  Please see MPEP 2113, subsection I.
Independent claim 1 recites, “A method of manufacturing a radar assembly” (line 1) is substantially-met by Dayan et al (‘979) in that Dayan et al (‘979) discloses a method of making an assembly that can be used in a radar inter alia, noting, for example, paragraphs [0072] and [0073], as well as paragraph [0002].  In that Dayan et al (‘979) discloses (e.g., paragraph [0002]) that the invention is in the general field of “millimeter-wave systems,” it would have been obvious to one of ordinary skill-in-the-art that the Dayan et al (‘979) assembly could be a “radar assembly” (claim 1, line 1).
The claim 1 method step of “forming a printed circuit board (PCB) by orienting a plurality of conductor layers parallel to each other to create” (lines 2-3) is met by Dayan et al (‘979) as applied above in that Dayan et al (‘979) discloses the placement of conductive layers of a printed circuit board, noting, for example, paragraph [0004] at lines 1-5; paragraph [0005] at lines 1-4; paragraphs [0072] and [0073] (constructing a PCB in a laminate form); paragraph [0089] at lines 1-4; and, especially noting paragraph [0184].
The claim 1 limitation, “a rectangular integrated waveguide (RIW) configured to propagate electromagnetic energy in a first direction through the plurality of conductor layers” (lines 4-5) is met in Dayan et al (‘979) as applied above, at least, by the rectangular waveguide illustrated in Figure 4A between conductor layers 155 and 165b, noting, for example, paragraph [0089] at lines 10-13 (i.e., the last four lines in that column).
The claim 1 limitation, “a second integrated waveguide (SIW) configured to propagates the electromagnetic energy in a second direction perpendicular to the first direction” (lines 6-7) is met in Dayan et al (‘979) as applied above by the “second integrated waveguide” in Dayan et al (‘979) as applied above, noting, for example, Figure 4A, where there is a waveguide as claimed defined as the space between the two surfaces 125b through which the millimeter waves 175 travel, where this waveguide is in a direction that is “perpendicular” to the previous direction of the waves 185 in Figure 4A.
The claim 1 limitation, “a transition configured to propagate the electromagnetic energy between the RIW and the SIW” (lines 8-9) is met in Dayan et al (‘979) as applied above by “probe 165” as illustrated, for example, in Figure 4A, noting, for example, page 5, right column, lines 10-12, where the “probe 165” transitions the millimeter waves 185 into millimeter waves 175, in a perpendicular direction.
In that each and every claimed feature that is recited in independent claim 1 is plainly present in Dayan et al (‘979) as applied above, independent claim 1 is obvious over Dayan et al (‘979) as applied above.
As for the further limitations of dependent claim 2, Dayan et al (‘979) does not disclose the claimed use of “photo-etching techniques,” but Dayan et al (‘979) in paragraph [0088] discloses the use of “any process used to form electrically conductive shapes or lamina of PCB, such as chemical etching, mechanical etching.”  First, it is noted that the listing in paragraph [0088] is not limiting, merely a list of some possible examples.  Second, it is noted that the listing in paragraph [0088] lists two types of etching.  Third, it is noted that paragraph [0088] generally discloses, “any process” that is of the type in the listing.  Thus, it would have been obvious to one of ordinary skill-in-the-art that any suitable form of etching could be used in Dayan et al (‘979), including the claim 1 “photo-etching techniques.”
Looking, now, to the further limitations of dependent claim 3, these are met by Dayan et al (‘979) as applied above in that Dayan et al (‘979) discloses a plurality of apertures in certain embodiments, for example, please see drawing Figures 27D and 27F, as well as paragraph [0186] at lines 1-3.  Thus, it would have been obvious to one of ordinary skill-in-the-art that the layers in Dayan et al (‘979) as applied above could have the layers arranged to “create a plurality of apertures” for the advantage of distribution of the signal to more than one device.
The further limitations of dependent claim 4 are met by Dayan et al (‘979) as applied above to dependent claim 3 and to independent claim 1, noting, for example, that drawing Figures 27D and 27F show “at least three of the plurality of conductor layers” form the “plurality of apertures” since the apertures pass through more than three layers.
The further limitations of dependent claim 5 are met by Dayan et al (‘979) as applied above to dependent claim 4, dependent claim 3, and independent claim 1, in that any of the layers in drawing Figure 4A is adjacent to the RIW, through which wave 185 is passing.
The further limitations of dependent claim 6 are met by Dayan et al (‘979) as applied above to dependent claim 5, dependent claim 4, dependent claim 3, and independent claim 1, in that any of the layers in drawing Figure 4A is adjacent to the RIW, through which wave 185 is passing.
With respect to the further limitations of dependent claim 7, Dayan et al (‘979) discloses that an antenna could be placed above the cavity that is defined by the layers of the PCB, noting, for example, paragraph [0104] at lines 8-9, and, paragraph [0107] at lines 6-8.  In that Dayan et al (‘979) is directed to ‘millimeter-wave systems” (e.g., paragraph [0002]), and in that Dayan et al (‘979) teaches to use the cavity to link to an antenna, as treated above, it would have been obvious to one of ordinary skill-in-the-art that any of the cavities of any of the embodiments of Dayan et al (‘979) could be linked to an antenna for the advantage of matching the impedance of the waveguide/cavity to that of free space to facilitate transmitting.  It would have further been obvious to one of ordinary skill-in-the-art that the cavities in Dayan et al (‘979) could be slot radiators for the advantage of enhancing coupling between the waveguide and the antenna.
The further limitations of dependent claim 8 are met by Dayan et al (‘979) as applied above to independent claim 1 in that item 165 in Figure 4A can broadly be called a “short wall,” and is a “vertical boundary of the transition.”
The further limitations of dependent claim 9 are met by Dayan et al (‘979) as applied above to dependent claim 8 and to independent claim 1, in that the disclosure in, at least, paragraph [0108] of Dayan et al (‘979) has an “arrangement of vias” that could be considered a “short wall,:” and that would be a “vertical boundary of the transition” in some sense, since there is not definition of which direction is “vertical” in the claims.
The limitations of independent claim 10 are met by Dayan et al (‘979) as applied to independent claim 1 above.
The further limitations of each of dependent claims 11 and 12 are met by Dayan et al (‘979) as applied above to independent claim 1.
The further limitations of each of dependent claims 13-15 are met by Dayan et al (‘979) as applied above to independent claim 1.
The remarks with respect to independent claim 16 are substantially those made above with respect to independent claim 1, in that claim 16 is the apparatus claim corresponding to the method of claim 1.  The “means for manufacturing a radar assembly” and the “means for forming a printed circuit board” are met by any means in Dayan et al (‘979) that forms the assembly and the printed circuit board in Dayan et al (‘979), noting, for example, see paragraphs [0184], [0185], [0004], [0005], and drawing Figures 28A and 28B.
The remarks with respect to the further limitations of dependent claim 17 are substantially those made above with respect to dependent claim 2, in that claim 17 is the apparatus claim corresponding to the method of claim 2.
The remarks with respect to the further limitations of dependent claim 18 are substantially those made above with respect to dependent claim 3, in that claim 18 is the apparatus claim corresponding to the method of claim 3.
The remarks with respect to the further limitations of dependent claim 19 are substantially those made above with respect to dependent claim 4, in that claim 19 is the apparatus claim corresponding to the method of claim 4.
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above with respect to dependent claim 5, in that claim 20 is the apparatus claim corresponding to the method of claim 5.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leiba et al (‘005) is of general interest as issuing from a continuation-in-part application of the application published as Dayan et al (‘979), which was applied above in the prior art rejection.  So, there would be a great similarity in disclosure between the two documents.
Similarly, Leiba et al (’81) is of general interest as being a pre-grant publication of an application that is related to the application published as Dayan et al (‘979), which was applied above in the prior art rejection.
Stoneham (‘988) is of general interest for the disclosed details of the transition.
Purden et al (‘936) is of general interest for the disclosure related to drawing Figure 3.
Hung et al (‘250) is of general interest for the disclosure related to the transition and to the disclosure related to the use of multiple layers.
The Deslandes et al article is of general interest for relating to integrated transitions between waveguides.
Leiba et al (‘707) is of general interest for the disclosure related to the use of vias in laminated structures.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648